Citation Nr: 0314193	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. T. Snyder, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1945 to April 
1949.

This case arises from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


REMAND

The veteran claims entitlement to service connection for 
headaches, dizziness, and an anxiety disorder.  He asserts 
that these disorders are due either to in-service exposure to 
ionizing radiation at Nagasaki, Japan, or due to residuals of 
injuries sustained after falling from a horse while on active 
duty.

In this regard, a review of the service medical records 
reveals that the veteran fell from a horse in July 1947 after 
drinking whiskey and "several" beers.  He was rendered 
unconscious as a result of the fall, and was diagnosed as 
having a cranial injury.  The disorders were not found to 
have been incurred as a result of misconduct on the part of 
the appellant.  Moreover, the examiner did not find that the 
appellant was intoxicated.  Unfortunately, the claims folder 
does not include any indication that a VA examiner has 
offered an opinion whether the appellant currently suffers 
from headaches, dizziness, and/or an anxiety disorder as 
residuals of this fall.  Accordingly, further development 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is in order.

Further, while the appellant has alternatively alleged that 
these disorders were the result of in-service radiation 
exposure, that no effort has been made to verify any in-
service exposure.  As such, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and its implementing 
regulations are completed for each of the 
issues identified on the title page of 
this remand.  In particular, the RO 
should ensure that the notification and 
development procedures, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA, have been fulfilled.  
See Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO must also advise the veteran 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection for the disorders at issue.  
He should also be instructed of his right 
to submit any additional argument and/or 
evidence in support of such claims.  That 
evidence may be of a lay or medical 
variety, but would best include competent 
evidence showing a link between the 
claimed disorders and the veteran's 
active duty service.  

3.  The RO should attempt to verify 
whether the appellant had in-service 
exposure to ionizing radiation. 

4.  Thereafter, the RO should arrange to 
afford the appellant a VA psychiatric 
examination to determine the nature and 
etiology of any anxiety disorder.  The 
claims folder must be made available to 
the examiner for review prior to any 
examination.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing.  
Following the examination the 
psychiatrist must opine whether it is at 
least as likely as not that the appellant 
suffers from an anxiety disorder that is 
related to service.  A rationale for all 
opinions offered must be provided by the 
examiner.

5.  The RO should also arrange to afford 
the appellant a VA neurological 
examination for the purpose of 
determining the nature and etiology of 
any disorder manifested by headaches 
and/or dizziness.  The claims folder must 
be made available to the examiner for 
review prior to any examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing.  Following the 
examination the neurologist must opine 
whether it is at least as likely as not 
that the appellant suffers from either 
headaches or dizziness that are related 
to service, to include the documented in-
service fall from a horse.  A rationale 
for any opinion offered must be provided 
by the examiner.

6.  After completion of the foregoing, 
the RO should review all of the evidence, 
and readjudicate the claims presented on 
appeal in light of all of the evidence of 
record, the willful misconduct/line of 
duty provisions of 38 C.F.R. §§ 3.1(n), 
3.301 (2002), and all other governing 
legal authority.  If any benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


